A former indictment for the same theft had been quashed because the description of the property stolen was too vague. (Ante 674.)
The defendant Spaulding having been arrested by two of the constables, Robinson and Jeffers, upon a charge of stealing the goods of one Singstack, was told by them that they could not .discharge him; and must take him before a magistrate, but that if he would tell them where the goods could be found, they would do what they could for him. The defendants were suspected also of having stolen Callan’s money on a former day, but nothing was- said by the constables to Spaulding about that theft of Cal-lan’s money, when they told him they would do what they could for him. Spaulding told Robinson where to find Singstack’s goods, and they were found accordingly. Spaulding made other confessions to Robinson about Singstack’s goods; and afterwards, without any new promise, made. confession before the justice, as to Callan’s money.
In the trial of Spaulding for stealing Singstack’s goods the CouRT rejected his confession made under the promise of favor; but in the trial of Spaulding and others, for stealing Callan’s money, the Court admitted -his confession as to that theft; there having been no promise as to that charge, nor any request that he would confess. The confession was not made to Robinson, but to the j ustiee.
Verdict guilty. Sentenced to the penitentiary. Pardoned.